Citation Nr: 0503813	
Decision Date: 02/14/05    Archive Date: 02/22/05	

DOCKET NO.  99-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for cervical strain. 

2.  Entitlement to an initial disability rating greater than 
10 percent for uterine fibroids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from April 1984 to 
August 1984, October 1991 to September 1992, April 1995 to 
September 1995, and July 1997 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis, Missouri, that denied entitlement to the benefits 
sought.  

A review of the evidence of record discloses that in addition 
to the disabilities at issue, service connection is in effect 
for chronic tendinitis of the left shoulder, rated as 
20 percent disabling, spondylosis of the lumbar spine, rated 
as 10 percent disabling, chronic tendinitis of the left hip, 
rated as 10 percent disabling, and chronic tendinitis of the 
left knee, also rated as 10 percent disabling.  The combined 
disability rating is 50 percent.  The veteran is also 
entitled to special monthly compensation on account of loss 
of use of a creative organ.  


FINDINGS OF FACT

1.  Manifestations of the cervical spine disorder include 
subjective complaints of pain and discomfort, flexion 
restriction from 35 to 40 degrees, rotation to either side 
about 35 degrees, and X-ray evidence of minimal spur 
formation at the C5/C6 level.  

2.  Weakened movement, excessive fatigability, or 
incoordination involving the cervical spine has not been 
shown.  Also, the medical evidence has not shown evidence of 
radiculopathy or of incapacitating episodes involving the 
cervical spine.  

3.  The veteran was hospitalized in February 2003 for 
myomectomy and bilateral salpingectomy.  

4.  The veteran takes medication for pain control associated 
with uterine fibroids.  

5.  There is no showing in the medical evidence that the 
veteran's symptoms are not being controlled by continuous 
treatment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for cervical strain have not been met at any 
time during the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.71(a), Diagnostic Code 5290 
(effective prior to September 26, 2003) and Diagnostic Code 
5237 (effective after September 26, 2003). 

2.  The criteria for an initial disability rating in excess 
of 10 percent for uterine fibroids are not met at any time 
during the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.116, Diagnostic Code 7613 (2004).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for an evaluation in excess of the currently assigned 10 
percent rating for the disabilities at issue have not been 
met.  

Preliminary Matter:  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this instance, even though the appellant was 
not provided the aforementioned notice prior to the initial 
decision in January 1999, it is determined that she is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial decision predated the VCAA, the required notices 
described in the VCAA could not have been given before then.  
Furthermore, VA has consistently asked the veteran for 
information about where and by whom she was treated for her 
conditions throughout the more than 5 years that her claim 
has been adjudicated.  To decide the appeal at this time 
would not be prejudicial to the veteran in view of the 
following discussion.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).  

In this case, the RO informed the veteran in communications 
in June 2003, January 2004, and June 2004, about the 
information and evidence necessary to substantiate the claims 
for increased ratings for the disorders in question.  The 
veteran was notified that she had to show that her conditions 
had gotten worse and had to submit medical reports showing 
the current extent of her problems.  The RO informed her that 
it would make reasonable efforts to help her get evidence 
necessary to support her claims.  The RO also advised her 
what VA would do to assist her in the development of her 
claims.  Although the communications to her do not 
specifically contain the "fourth element," the Board finds 
that she was otherwise fully notified of the need to give the 
VA any evidence pertaining to her claims.  In this regard, 
the RO also informed her in the rating decisions of record 
and in the statement of the case and the subsequent 
supplemental statements of the case through June 2004, of the 
reasons for the denial of her claims and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claims.  

All the VCAA essentially requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements on the VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice letter to the veteran covering 
all content requirements is essentially harmless error.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  VA medical records are in the claims 
file, as well as private medical records.  They have been 
reviewed by both the RO and the Board in connection with the 
claims.  The veteran was afforded examinations for rating 
purposes by VA in 2003.  Additionally, she testified at a 
hearing before the undersigned acting member of the Board at 
a video conference hearing in November 2004, and a transcript 
of her testimony from that hearing is in the file and has 
been reviewed.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in the 
development of her case.  

Increased Evaluations

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increased in the assigned evaluation is at issue, it is 
the current level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's claims for higher disability ratings for the 
disorders at issue are original claims that were placed in 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, 
consideration will be given in this case as to whether an 
initial rating in excess of 10 percent for either disability 
at issue was warranted for any period of time during the 
pendency of the claim.  

Cervical Strain

The diagnostic criteria used to evaluate spinal disabilities 
and disorders have been changed during the course of this 
appeal.  They were amended effective September 26, 2003.  The 
veteran was provided the new criteria in the June 2004 
supplemental statement of the case.  

The veteran's cervical spine disability has been rated under 
the criteria set out in Diagnostic Code 5290, with slight 
limitation of motion of the cervical segment of the spine 
warranting a 10 percent evaluation.  A 20 percent evaluation 
requires moderate motion restriction, while a 30 percent 
evaluation is assigned for severe limitation of motion.  

The application of the words "slight," "mild," "moderate," 
"severe," and "pronounced" have not been defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
VA must evaluate all of the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  In 
evaluating the veteran's musculoskeletal impairments, the 
Board is aware of its responsibilities under the Rating 
Schedule.  38 C.F.R. § 4.71 et. seq. (2004).  

Also, under 38 C.F.R. Part 4, Diagnostic Code 5293 (prior to 
September 26, 2003), according to the applicable criteria, a 
10 percent evaluation is warranted for mild intervertebral 
disc syndrome, a 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurrent attacks, a 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  

Because the record shows the veteran did not fracture a 
segment of the cervical spine and because she has not been 
diagnosed as suffering from favorable or unfavorable 
ankylosis or favorable/unfavorable ankle ankylosis, the 
rating criteria at 38 C.F.R. Part 4, Diagnostic Codes 5285, 
5286 and 5287 (prior to September 26, 2003) are not for 
application.  The same is true for Diagnostic Codes 5235, 
5238, 5240 and 5241, of 38 C.F.R. Part 4 (after September 25, 
2003) (the changed or new rating criteria).  

Under the new criteria for Codes 5235 to 5243, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, Unfavorable ankylosis of the 
entire spine warrants a 100 percent rating; while unfavorable 
ankylosis of the entire thoracolumbar spine is given a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine greater than 30 
degrees, but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
nor greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.  

Normal forward flexion of the cervical segment of the spine 
is 0 to 45 degrees, extension is 0 to 45 degrees, left and 
right lateroflexion are 0 to 45 degrees, and left and right 
lateral rotation are 0 to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateroflexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  See Note 2, General Rating 
Formula for Diseases and Injuries of the Spine, 38 C.F.R. 
§ 4.71a (2004).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("Statutes or regulations liberalizing the criteria for 
entitlement to compensation...may be applied to pending claims 
because their effect would be limited to matters of 
prospective benefits.").  Although where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the act or administrative 
issue).  For any date prior to September 26, 2003, the VA 
cannot apply the revised regulations.  

The medical evidence of record, while showing findings 
reflective of cervical spine motion restriction, does not 
provide a showing of moderate limitation of motion that is 
necessary in this case to rate the veteran's cervical 
disability at a rating in excess of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003).  The evidence does not indicate that the 
forward flexion is greater than 15 degrees but not greater 
than 30 degrees, or that the combined range of motion is not 
greater than 170 degrees, or that there are muscle spasms 
such as guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The medical evidence of record with regard to the cervical 
spine reflects that in November 2001 the veteran underwent 
magnetic resonance imaging of the spine.  It was interpreted 
as being normal.  

Records from a private facility reflect the veteran underwent 
physical therapy for about one month in November 2001.  
Examination at the facility in December 2001 revealed range 
of motion was within functional limits, except for notation 
of increased pain at the end range with left rotation, left 
side bending, and extension. 

Magnetic resonance imaging done by another physician in 
January 2002 showed spondylosis which was interpreted as 
being mild in degree.  

Medical records from the VA Medical Center in St. Louis 
disclose the veteran was seen on periodic occasions for 
treatment and evaluation of the neck.  In November 2002 he 
complained of tenderness to palpation on the left side of the 
neck.  

Additional VA records include a report of a cervical spine 
X-ray study in May 2003.  The impression was a generally 
unremarkable examination with minimal end-plate spur 
formation at the C5/C6 level.  There were no significant 
changes noted at the C4/C5 level.  

A VA neurologist examined the veteran in June 2003.  
Reference was made to a recent VA report in May 2003 
reflecting mild to moderate radiculopathy on the left side 
associated with cervical strain.  The veteran's records were 
reviewed by the examiner.  Current complaints included 
constant pain in the neck.  The veteran indicated that she 
stopped working in September 2002.  She indicated that she 
had a problem adjusting her neck, although the examiner noted 
that throughout the course of the entire examination there 
was no indication of discomfort involving the neck.  Clinical 
examination showed no indication of no cervical radiculopathy 
or any involvement of the peripheral nerves or nerve roots 
anywhere.  The veteran was able to move the cervical spine 
and the lumbar spine in all directions, although she lacked 
10 to 15 degrees in the cervical region.  She was able to 
extend the cervical spine about 50 degrees.  Her movements 
were quick.  They stopped abruptly, and did not appear to be 
responsible for any discomfort.  She was able to flex 35 to 
40 degrees, and to tilt to either side about 25 to 30 
degrees.  She was able to rotate the neck to either side to 
about 35 degrees.  It was noted the usual expectations were 
65 degrees' extension, 55 degrees' flexion, 35 degrees' 
tilting, and 45 degrees or more of rotation.  The examiner 
described the "slight reduction" in motion of the cervical 
spine as consistent with the joint disease that was present.  
It was noted the X-ray films did not affirm compression of 
the nerve root of the spinal cord.  The examination diagnoses 
were:  Cervical spondylosis without encroachment upon the 
nervous system; normal neurological examination.

Reports of subsequent VA outpatient records do not document 
any significant findings involving the cervical spine.  

Subsequent VA outpatient visits include notations of visits 
in February 2004 and May 2004.  On each occasion examination 
of the neck was recorded as normal.  

In view of the foregoing the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial increased rating for cervical strain under either the 
old or new rating criteria during the entire appeal period.  
The conclusion comes after careful review of the entire 
record, in which the Board finds that the weight of the 
evidence shows that the veteran's cervical disorder most 
closely reflects a 10 percent rating under whichever rating 
criteria are used.  (Pre- and post-September 26, 2003).  As a 
result, a claim for an increased initial disability rating is 
denied.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  It is not disputed that the veteran has 
some limitation of motion of the cervical segment of her 
spine and that there is some pain on motion.  However, the 
Board finds that the 10 percent disability rating adequately 
compensates her for the limitation of motion, pain, and 
functional loss.  Limited motion of the cervical segment of 
the spine results in a certain level of functional loss.  
However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flareups or on use.  
Hence, the 10 percent disability rating assigned by the RO 
for this condition is correct, and the preponderance of the 
evidence is against a higher evaluation at any time during 
the appeal period.  

Uterine Fibroids

With regard to the uterine fibroids, the evidence of record 
discloses the veteran has had ongoing treatment and 
evaluation for fibroids since the late 1990's.  At the time 
of examination by VA in September 1998, it was noted she had 
left-sided pain and physical discomfort related to fibroids.  
An assessment was made of uterine fibroids.  

In May 2000 the appellant underwent a laparoscopic procedure 
due to bilateral tubal blockage, infertility, and uterine 
fibroids.  

At the time of examination by VA in August 2000, she reported 
a long history of pelvic pain.  

In February 2003 the appellant was hospitalized for uterine 
myomectomy and bilateral salpingectomy.  It was noted that 
she had a history of previous infertility workup, including a 
laparoscopy in May 2000, which at the time showed bilateral 
tubal blockage with a left hydrosalpinx.  Multiple fibroids 
were noted at that time.  The procedure went without 
complications and postoperatively she did well.  

At a VA examination in May 2003, some relief of dysmenorrhea 
since the myomectomy was noted.  Examination of the abdomen 
showed slight tenderness of the left lower quadrant on deep 
palpation with no masses.  Improvement in symptoms was noted.  
The examiner stated the symptoms related to the fibroids had 
"primarily resolved."  

Ultrasound in September 2003 continued to show uterine 
fibroids and a large left adnexal mass.  

The service-connected uterine fibroids are rated pursuant to 
Diagnostic Code 7613 which provides for disease, injury, or 
adhesions of the uterus following the general rating formula 
for female reproductive organs (Diagnostic Codes 7610 through 
7615).  38 C.F.R. § 4.116, Diagnostic Code 7613.  

Symptoms not controlled by continuous treatment warrant a 30 
percent rating.  Symptoms that require continuous treatment 
warrant a 10 percent rating.  Symptoms that do not require 
continuous treatment warrant a noncompensable rating.  
38 C.F.R. § 4.116 (2004). 

The record reflects that by rating decision dated in June 
2004, an earlier rating decision was amended to reflect a 10 
percent disability rating for the veteran's uterine fibroids, 
status post myomectomy and bilateral salpingectomy, effective 
August 8, 1998.  The veteran was assigned a temporary total 
disability rating based on hospitalization for her service-
connected disability with convalescence, effective February 
17, 2003.  The prehospital rating of 10 percent was 
reestablished, effective April 1, 2003. 

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 10 percent 
for the veteran's uterine fibroids under Diagnostic Code 7613 
at any time during the appeal period, other than the 
aforementioned period of hospitalization for which she 
received a 100 percent disability rating.  As noted above, 
under Code 7613, a 30 percent evaluation is warranted for 
symptoms not controlled by continuous treatment.  In the 
current case, however, there is no medical evidence that the 
veteran's current symptoms are not controlled by continuous 
treatment.  

The Board notes that records submitted by the veteran and her 
representative at the hearing before the undersigned included 
the report of a Social Security determination awarding the 
veteran disability benefits.  However, the evidence 
associated with the determination pertains primarily to 
problems the veteran has with an unrelated disorder and does 
not pertain to the disabilities at issue.  Also submitted was 
a copy of an Internet article pertaining to fibromyalgia 
syndrome.  It does not address the veteran's specific 
situation.










ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a cervical spine disorder is denied. 

Entitlement to an initial disability rating in excess of 10 
percent for uterine fibroids is denied.  



	                        
____________________________________________
	WILLIAM STEYN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


